J-A28014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: R.B.S., JR., A MINOR                :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: A.B., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 812 MDA 2021

                 Appeal from the Decree Entered May 27, 2021
    In the Court of Common Pleas of Mifflin County Orphans' Court at No(s):
                                 2020-00011


BEFORE:       LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                           FILED: MARCH 11, 2022

        A.B. (Mother) appeals from the decree, entered in the Court of Common

Pleas of Mifflin County, Orphans’ Court Division, involuntarily terminating her

parental rights to R.B.S., Jr. (Child) (born 12/10),1 pursuant to 23 Pa.C.S.A.

§§ 2511(a)(2), (5), (8) and (b) of the Adoption Act.2        After careful review,

we affirm.3
____________________________________________


*   Former Justice specially assigned to the Superior Court.

1The court also terminated the parental right of R.B.S., Sr. (Father) to Child.
Father’s appeal is docketed at 858 MDA 2021.

2   23 Pa.C.S.A. §§ 2101-2938.

3 Guardian ad litem, Erica J. Shoaf, Esquire, did not file a brief, stating she
supported the brief filed by Appellee Mifflin County Children and Youth
Services (Agency). See Letter, 10/15/21. Child was also represented at the
hearing by Brian R. Baker, Esquire. See In re: Adoption of L.B.M., 161 A.3d
172, 180 (Pa. 2017) (“[W]hen a child’s relationship with his or her birth family
(Footnote Continued Next Page)
J-A28014-21



        In November 2017, Mother was arrested with three of her four children

in the car with her, and charged with driving with a suspended license,

endangering the welfare of children, possession of drug paraphernalia, and

driving under the influence of a controlled substance. At the time, the children

were asleep in the car, without proper restraints. The family has a history

with Mifflin County Children and Youth Services (Agency) pertaining to

concerns of abuse, drug use, lack of supervision and other safety concerns.

Three days after Mother was arrested, Father tested positive for cocaine.

        On December 1, 2017, the court adjudicated Child and his three siblings

dependent. See Dependency Order of Adjudication, 12/1/17. All the children

were removed from Mother’s care. Two years later, on December 17, 2019,

the court suspended Child’s visits with Mother. On May 15, 2020, Child’s three

siblings were returned to Mother’s care. Child remained in foster care. The

Agency petitioned for termination of Mother’s parental rights on June 4, 2020.4

____________________________________________


could be severed permanently and against the wishes of the parents, the
legislature made the policy judgment, as is evidenced from the plain,
unambiguous language of the statute, that a lawyer who represents the child’s
legal interests, and who is directed by the child, is a necessity.”). As our Court
has explained, a child’s legal interests are distinct from his best interests. In
re: Adoption of L.B.M., 161 A.3d at 174. Representing the child’s “‘[l]egal
interests denotes that an attorney is to express the child’s wishes to the court
regardless of whether the attorney agrees with the child’s recommendation,”
while a guardian ad litem discerns the child’s best interests; in each case,
these interests are ultimately determined by the orphans’ court.” In re:
Adoption of K.M.G., 240 A.3d at 1243 n.20 (quoting In re: T.S., 192 A.3d
at 1082 n.2 (quoting Pa.R.J.C.P. 1154, cmt.)); see also In re: Adoption of
L.B.M., 161 A.3d at 174 n.2.

4   Child’s visits with his siblings were suspended on July 14, 2020.

                                           -2-
J-A28014-21



     At the termination hearings on February 2, 2021, and March 10, 2021,

the court heard testimony from Agency assistance director, Nicole Patkalitsy,

Dr. Kristen Hennessy, Child’s treating psychologist and expert in childhood

trauma, David G. Ray, a licensed psychologist who performed Mother’s

psychological evaluation, Darlene Griffith, a family counselor at Family

Intervention Crisis Services (FICS), who provided reunification services to

both Mother and Father, and Ruth Ann Kanagy, the coordinator for Single

Parent Family Ministry, who provided individual and group support services

for Mother through Locust Grove Mennonite Church. Mother also testified at

the hearing.

     The Honorable Aaron L. Gingrich summarized the facts as follows:

     [Child] has a diagnosis of Post-Traumatic Stress Disorder [PTSD].
     [Child’s] mental health has deteriorated throughout the duration
     of this case. The underlying facts of [Child’s] PTSD are hard to
     discern. [Child] alleges that Father sexually abused him and his
     siblings, which has led to many of [Child’s] mental health issues
     throughout this case.         These allegations were [deemed]
     unfounded by the [Mifflin County Children and Youth Services]
     (Agency). However, through extensive testimony, [Child] has
     witnesse[d], and potentially been subject[ed] to, domestic
     violence at the hands of [] Father. Additionally, [Child] has special
     education services and an individualized education plan [(IEP)]
     through the school.       [Child] has significant mental health
     concerns[,] which has caused him to move placements three
     times during the course of this case. [Child] struggles with
     suicidal ideation, violent outbursts, and goes to trauma therapy
     weekly.

     [] Mother and Father had an incredibly tumultuous relationship.
     Mother testified that the relationship was abusive and co-
     dependent, and both Mother and Father struggled with drug use.
     Additionally, there were allegations of physical and sexual abuse
     by Father toward both Mother and the children. [ ] Father


                                     -3-
J-A28014-21


     vehemently denies the allegations that he ever sexually abused
     his children, and no criminal charges have ever been filed against
     Father for the alleged sexual abuse of [Child] or [Child’s] three
     siblings. Agency[,] however, testified that not believing and
     supporting [Child’s] allegations from the beginning, and
     consistently throughout, points to Mother’s lack of protective
     capacity, one of Mother’s goals. [Kristen] Hennessy[, Ph.D.,
     licensed psychologist,] further testified that Mother not
     consistently believing [Child] has caused [Child] to be re-
     traumatized. [] Mother does believe that [Child] has been
     traumatized by the domestic violence in the home and the
     combined drug use [by] her and Father before Mother got sober.

     The Agency took [] issue over Mother’s alleged inconsistency and
     her alleged inability to tell the Agency the truth. The Agency also
     had extensive testimony about Mother’s alleged inability to “buy
     in” to [Child’s] trauma. The Agency had Dr. Hennessy testify to
     her time with [Child], as well as [to] conversations with Mother.
     Doctor Hennessy testified that [Child] does not feel safe due to
     Mother’s behaviors. Doctor Hennessy testified that she believes
     Mother is not consistent in believing that [Child] was traumatized
     by both Mother and Father. Doctor Hennessy testified that [Child]
     has very specific triggers and very volatile responses to triggers.
     [Child] has on previous occasions attempted to harm himself and
     his foster parents.

     Father’s visits were suspended [on December 17, 2019] due to
     the allegations of sexual abuse, and due to Father being
     incarcerated.     Doctor Hennessy recommended suspending
     Mother’s visitation after receiving information from [Child’s]
     placement at the time that[,] when he was told about visits, he
     would have sexual and violent reactions.          The incident Dr.
     Hennessy specifically outlined was when [Child] was told about a
     visit he began smacking his butt, attempting to stab his butt
     [sweatpants on] with Chapstick, and then putting the Chapstick in
     his mouth. This incident was followed by pushing his foster
     parents, stating he wanted to die, attempting to choke himself,
     and hurting his feet on a wall. During this incident, [Child] did say
     he wanted his Mother. Doctor Hennessy testified that [Child] is
     extremely conflicted about his feelings toward his Mother and that
     he does want to see her, he wants a relationship with her, but he
     does not feel safe in her care. Doctor Hennessy ultimately asked
     for suspended visitation with Mother because [Child] was having
     these violent outbursts, and she wanted him to settle into the
     foster home, [and] learn how to manage his emotions before

                                     -4-
J-A28014-21


       attempting to visit with Mother.        Doctor Hennessy then
       recommended suspending visitation with [Child’s] siblings after
       the siblings were returned to Mother’s home. In her letter
       recommending suspending visitation with the siblings, Dr.
       Hennessy noted that [Child] was doing better[,] but after the
       siblings had been returned to Mother’s home, there [were] issues
       with the visits. Doctor Hennessy wrote that [Child] had reactions
       to how much the siblings spoke about Mother, and that he had
       been thinking about Mother more. He then asked to read the
       letter his Mother wrote him, which made him upset. The next day,
       [Child] was in in such a state of crisis, he was [placed] in an
       inpatient facility. [Child] has not had contact with any family
       member since this time. [] Doctor Hennessy also testified that
       since suspended visits, [Child] has expressed desire to be with
       Mother, see Mother, or return to her care, but that he also does
       not feel safe with Mother, and expresses more desire to be
       adopted by his foster family.[5 ]

Trial Court Opinion, 5/24/21, at 1-6.

       Following the termination hearing, Judge Gingrich entered a decree on

May 21, 2021, terminating Mother’s parental rights to Child.6       On appeal,

Mother raises the following issues:


____________________________________________


5Child’s foster family is an adoptive resource. See N.T. Termination Hearing,
2/2/21, at 70.

6The relevant grounds for termination, as set forth 23 Pa.C.S.A. § 2511, are
as follows:

       (a) General rule.--The rights of a parent in regard to a child may
       be terminated after a petition filed on any of the following
       grounds:

          (2) The repeated and continued incapacity, abuse, neglect
          or refusal of the parent has caused the child to be without
          essential parental care, control or subsistence necessary for
          his physical or mental well-being and the conditions and
(Footnote Continued Next Page)


                                           -5-
J-A28014-21


       1. Whether the lower court erred in finding that the Agency had
          presented clear and convincing evidence that Mother has
          caused Child to be without essential parental care and the
          conditions cannot be remedied[,] when the court denied
          Mother the ability to demonstrate her ability to care for Child
          by refusing contact between Mother and Child for over a year?

       2. Whether the lower court erred by improperly allowing Child’s
          therapist to make the decisions on visitation and contact
          between Mother and Child, and ultimately on the termination
          of parental rights decision?

       3. Whether the lower court erred in finding that the Agency
          presented clear and convincing evidence that Child’s trauma,
          which was not connected to Mother until the Agency expressed
          displeasure with the lower court and which was not a factor

____________________________________________


          causes of the incapacity, abuse, neglect or refusal cannot or
          will not be remedied by the parent.

                                          ...

          (5) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an agency
          for a period of at least six months, the conditions which led
          to the removal or placement of the child continue to exist,
          the parent cannot or will not remedy those conditions within
          a reasonable period of time, the services or assistance
          reasonably available to the parent are not likely to remedy
          the conditions which led to the removal or placement of the
          child within a reasonable period of time and termination of
          the parental rights would best serve the needs and welfare
          of the child.

                                          ...

          (8) The child has been removed from the care of the parent
          by the court or under a voluntary agreement with an
          agency, 12 months or more have elapsed from the date of
          removal or placement, the conditions which led to the
          removal or placement of the child continue to exist and
          termination of parental rights would best serve the needs
          and welfare of the child.

23 Pa.C.S.A. §§ 2511(a)(2), (5) & (8).

                                           -6-
J-A28014-21


          that led to removal or placement, is a condition that requires
          termination of Mother’s parent rights?

      4. Whether the lower court erred in finding the Agency presented
         clear and convincing evidence that the conditions that led to
         the removal or placement continue to exist and termination of
         Mother’s parental rights serves the needs and welfare of Child?

      5. Whether the lower court erred in finding that the Agency
         presented clear and convincing evidence that the conditions
         and cause of the incapacity, abuse, neglect or parental refusal
         cannot or will not be remedied by Mother?

      6. Whether the lower court erred in finding that the Agency
         presented clear and convincing evidence that the conditions
         that led to the removal or the placement of Child continue to
         exist, and that Mother is not likely to remedy the conditions
         within a reasonable period of time?

      7. Whether the lower court erred in finding that the Agency
         presented clear and convincing evidence that terminating
         Mother’s parental rights serves Child’s best interests?

Appellant’s Brief, at 5-7.

       In cases involving termination of parental rights, “our standard of

review is limited to determining whether the order of the trial court is

supported by competent evidence, and whether the trial court gave adequate

consideration to the effect of such a decree on the welfare of the child.” In

re Z.P., 994 A.2d 1108, 1115 (Pa. Super. 2010) (quoting In re I.J., 972 A.2d

5, 8 (Pa. Super. 2009)).     “Absent an abuse of discretion, an error of law, or

insufficient evidentiary support for the trial court’s decision, the decree must

stand.”   In re B.L.W., 843 A.2d 380, 383 (Pa. Super. 2004) (en banc)

(internal citations omitted).   On review, “we employ a broad, comprehensive




                                      -7-
J-A28014-21



review of the record in order to determine whether the trial court’s decision is

supported by competent evidence.” Id.

       Parental rights may be involuntarily terminated where any one
       subsection of [s]ection       2511(a) is satisfied, along with
       consideration of the subsection 2511(b) provisions. Initially, the
       focus is on the conduct of the parent. The party seeking
       termination must prove by clear and convincing evidence that the
       parent’s conduct satisfies the statutory grounds for termination
       delineated in [s]ection 2511(a). Only if the court determines that
       the parent’s conduct warrants termination of his . . . parental
       rights does the court engage in the second part of the analysis
       pursuant to [s]ection 2511(b): determination of the needs and
       welfare of the child under the standard of best interests of the
       child.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (internal citations omitted).

       Here, the court found the Agency established grounds for termination

by clear and convincing evidence under sections 2511(a)(2), (5) and (8) of

the Adoption Act.7 The court also determined that termination of Mother’s

parental rights was in Child’s best interest pursuant to section 2511(b).8
____________________________________________


7 We can affirm the trial court’s decision regarding the termination of parental
rights with regard to any single subsection of section 2511(a). In re B.L.W.,
843 A.2d 380, 384 (Pa. Super. 2004) (en banc); see also In re L.M., supra.
Because we affirm with respect to subsection 2511(a)(8), we find it
unnecessary to address the claims Mother raises in issues 5 and 6.

8 Under section 2511(b), the court must consider whether termination will
meet the child’s needs and welfare. In re C.P., 901 A.2d 516, 520 (Pa. Super.
2006). “Intangibles such as love, comfort, security, and stability are involved
when inquiring about the needs and welfare of the child. The court must also
discern the nature and status of the parent-child bond, paying close attention
to the effect on the child of permanently severing the            bond.”    Id.
Significantly:

(Footnote Continued Next Page)


                                           -8-
J-A28014-21



       Mother argues termination of her parental rights to Child was improper

and not supported in the record. She argues that she has made significant

progress, prompting the trial court to find that the circumstances that led to

removal with respect to Child’s siblings had been alleviated. Mother contends

the trial court is bound by that determination and finding of fact with respect

to Child. Appellant’s Brief, at 10. We disagree. Mother’s argument disregards

the overwhelming evidence of record that supports the court’s finding that

Child’s issues differ significantly from those of his siblings, and that Child’s

needs and welfare are best met by terminating Mother’s parental rights and

freeing Child for adoption by his foster parents.

       Judge Gingrich acknowledged Mother’s “sustained and successful

progress,” and that Mother’s progress enabled the court to return Child’s

siblings to her care; however, he emphasized that Child’s case is “highly

complicated.”     Trial Court Opinion, 5/24/21, at 11-12.   Notably, the court

stated: “While a majority of testimony was presented on Mother’s misgivings,

the [c]ourt feels that this case comes down to the PTSD and mental health
____________________________________________


          In this context, the court must take into account whether a
          bond exists between child and parent, and whether
          termination would destroy an existing, necessary and
          beneficial relationship.     When conducting a bonding
          analysis, the court is not required to use expert testimony.
          Social workers and caseworkers can offer evaluations as
          well. Additionally, [s]ection 2511(b) does not require a
          formal bonding evaluation.


In re Z.P., supra at 1121 (internal citations omitted).


                                           -9-
J-A28014-21



issues of [Child] rather than any lack of progress Mother has made while

working towards reunification.” Id. at 12.9

       Nicole Patkalitsky, the Agency’s Assistant Administrator, who supervised

Child’s caseworker, testified that the concerns that necessitated Child’s

placement were: lack of protective capacity to ensure Child’s safety; inability

to demonstrate proper parenting; mental health concerns; drug use and

criminal activity; and domestic violence. N.T. Termination Hearing, 2/2/21,

at 13. The first four permanency review hearings showed minimal progress

on Mother’s part.      The fifth and sixth review hearings showed Mother had

made moderate progress. Id. at 11-12. Patkalitsky testified that conditions

that led to Child’s placement continue to exist with respect to Mother, and it

would not be safe for Child to be returned to Mother’s care. Id. at 33. She

also stated, several times, that although the conditions that led to removal

were alleviated with respect to Child’s siblings, they continued to exist with

respect to Child. See id. at 39-40. Patkalitsky acknowledged that Mother

had substantially complied with the Child Permanency Plan and was making

every effort possible to meet her goals. Id. at 48, 57.

       Doctor Kristen Hennessy, Child’s treating psychologist and an expert in

the field of childhood trauma, testified on behalf of the Agency. Id. at 100.

Doctor Hennessy began weekly therapy session with Child in February 2019,
____________________________________________


9 Mother successfully completed counseling and parenting classes, is
employed full time, has suitable housing at her mother’s home, and has
community support. N.T. Termination Hearing, 2/2/21, at 286.


                                          - 10 -
J-A28014-21



noting the initial concern was Child “did not feel safe anywhere.” Id. at 102.

She diagnosed Child with PTSD, id. at 103, and testified that part of Child’s

treatment required “trauma-informed parenting,’ which requires validation of

his experiences as he reports them and the ability to help Child feel safe. Id.

at 112. Doctor Hennessy testified as to her concerns with Mother:

      I do believe that [Mother’s] responses have had a very significant
      impact on [Child’s] healing because what [Child] reports is feeling
      as though [Mother] does not believe what has happened to him
      consistently and that she goes back and forth on that and that she
      does not want him to express or speak about the things have
      happened to him. [Child] says that when a child reports abuse,
      you should believe them right away, and that if you don’t, then
      [Child] doesn’t trust that person and that is something that [Child]
      feels very strongly about and becomes triggered by when he feels
      that someone is – and specifically his Mother[,] he has felt has not
      been willing to support him in that. . . . [Child’s] description of
      why he does not feel safe is he reports that mom has changed her
      stance at times. He reports that mom has said things to him like
      [“]I am saying that I’m breaking up with your dad, but I’m really
      going to stay with him because I know you guys want your dad in
      your life,[”] things like that. He reports that he feels that the
      family system is angry with him for what he has expressed. He
      also reports that [] there have been times when he was alleging
      physical abuse that he says mom and siblings were present for
      and when I spoke about that with Mother, Mother said [“] what
      about all the times I took a beating for him?[”] So [Child] is
      reporting that he does not feel as though the family is okay with
      him expressing his truth and receiving support for his experiences.
      [Child’s] triggers for trauma right now are reminders of his
      biological family, are things that remind him of plastic bats which
      is something he says he was beaten with, and questions of truth
      where he feels that he is not being believed.

Id. at 111-12, 18-19.

      Doctor Hennessy stated that she requested Mother’s visits be suspended

because of Child’s “severe negative reactions that were occurring before,


                                     - 11 -
J-A28014-21



during, and after visits.”   Id. at 120.      Child was “clinically unstable” and

experiencing “exacerbation of symptoms before, during, and after the visits.”

Id. at 122.   When visitation stopped, Child “did not have incidents of the

dangerous self-harm or suicidal behavior or ideation[.]” Id. at 122.       Child’s

sibling visits also exacerbated his symptoms. Id. at 136. Doctor Hennessy

explained why she requested Mother’s visits be suspended:

      I made the request to keep my patient and his foster family safe
      and to keep my patient out of the hospital, is my short answer.
      My longer answer is that [Child] was stable. He was doing well.
      I’m not saying that he had no symptoms or behaviors. I’m saying
      that they were not safety concerns where we were having to
      consider hospitalizations.     Prior to his siblings returning [to
      Mother], [Child] had some difficult reactions to his visits with
      siblings, but they were manageable. So [Child] would say I have
      a sibling visit. Can I have a session with you after my sibling visit?
      He was able to work with me and with his foster family to stay
      stable despite the visits being a stressor. Because we want
      children to have sibling contact, if we are able to put support in
      and allow it to happen, we’re going to do that. We tried mightily
      after his siblings went home. We tried mightily to make the sibling
      contact safe. . . . Despite that, it took tremendous efforts to keep
      that child outpatient. After he had the sibling visit, he started a
      period of decompensation where he was not only suicidal, he tried
      to stab his foster mother with a broken pencil, and he ripped out
      her hair. That was his response to visitation. It took tremendous
      therapeutic work of daily sessions. . . . I think it was least three
      days in a row of therapy to get him back out of that escalated
      state after the contact with siblings. So the reasons that I asked
      to stop [were] the same reasons that I asked to stop the visitation
      with Mother, to keep my patient safe and to keep my patient out
      of institutional settings.

Id. at 135-37. Doctor Hennessy, who at the time of the hearing had been

treating Child for two years, stated Child has made “tremendous progress”




                                     - 12 -
J-A28014-21



and “his future is bright if we can continue to keep him in environments where

he feels safe.” Id. at 1380. She explained:

       [Child] was having daily incidents of verbal and physical
       aggression. He was having frequent trauma, startled responses.
       He was struggling every day. Now we have a child who is –
       remember, we had a child who presented in therapy saying,
       [“]safety isn’t a thing. I do not feel safe anywhere, and I don’t
       even believe safety is possible.[”] Now we have a child who
       reports that he feels safe in his foster home, that he feels safe at
       his school, and we’re seeing a child who is thriving other than
       when he gets triggered. When he gets triggered, we see serious,
       significant and unsafe behavior. But when he is not triggered, this
       kid is doing extremely well and is flourishing.

Id. at 138-39. Doctor Hennessy stated that Child’s triggers are “his biological

family, items that remind him of things that remind him of abuse, . . . plastic

bats or things that remind him of plastic bats.”      Id. at 139. Child is also

triggered “when he feels that people do not believe him about his experiences

of trauma. Those are the three things that predictably set this kid off.” Id.10

       David G. Ray, M.Ed., who performed a psychological evaluation of

Mother, which included evaluation of parental capacity, diagnosed Mother with

a personality disorder. N.T. Termination Hearing, 2/2/21, at 203, 206-07. In

his opinion, Mother’s disorder affected her thinking, her expression of
____________________________________________


10 Mother’s claim in issue 2 that the court allowed Dr. Hennessy to “to make
the decisions on visitation and contact between Mother and Child, and
ultimately on the termination of parental rights decision” is not supported in
the record. The court stated it would not “sua sponte lift suspended visitation
where the minor child is presenting suicidal ideation over visiting with a
parent.” Pa.R.A.P. 1925(a) Opinion, 7/14/21, at 2. Further, the court noted
Mother did not petition for review of that suspension after the Agency’s
emergency petition was granted. Id.


                                          - 13 -
J-A28014-21



emotions, her interpersonal function and her impulse control, and he

explained how this disorder negatively impacted her capacity to parent. Id.

at 207-210.

      I formulated the opinion that the Mother lacked the capacity to
      parent, to make appropriate judgments, [] such that I felt she
      lacked the capacity to parent, particularly [Child], to give him an
      environment where he feels safe, where he could grow and[]
      process through his trauma that he has experienced, which [to]
      my understanding has been extensive, and that as a result of that
      I said that in my opinion she lacked [] parental capacity. . . .
      [Mother] has made positive changes for the betterment of herself,
      [however s]he does not show enough long-lasting positive
      changes to appropriately parent her children who have been
      traumatized due to poor choices she has made as their [m]other.

Id. at 214, 216. Ray also stated that he knew of no other services that could

remedy Mother’s incapacity to parent. Id. at 217.

      Ray also observed Child with Mother, performed a bonding analysis, and

ultimately recommended termination of Mother’s parental rights. Ray testified

that Child “does not have a healthy secure attachment to Mother, and that

since visits were suspended[,] his suicidal ideation had stopped.” Id. at 219.

He stated that because Child lacked a healthy secure attachment to Mother,

severing the bond would result in minimal issues. Id. at 218-20, 277. He

also testified that permanency with the foster family would provide a healthy

and safe environment and stressed that the benefits of permanency for Child

outweigh any detriment that might result from severing the attachment he

has to Mother. Id. at 220. As Ray indicated in his psychological evaluation,

there is a stark contrast in Child’s behavior with Mother and with his current


                                    - 14 -
J-A28014-21



foster parents, whose home Child has been in since October 2019. “[Foster

family has] provided a warm, loving, nurturing, structured atmosphere that

has met [Child’s] educational, psychological, emotional, and behavioral

needs.” Psychological Evaluation, 4/28/20, at 25.

      With respect to separation from his siblings, Ray testified:

      No one likes to see siblings separated, but this case has been very
      long and drawn out and [Child] has shown significant dysfunction
      from the very beginning. He just wasn’t functioning well at all in
      the same home with his siblings.         He blossomed when he
      separated from them – he started to blossom, or I should say he
      started to heal. From everything I have read in the record this is
      a very sick young man.

Id. at 220-21. Ray also opined that Child’s needs were much different than

his three siblings:

      [B]efore the [j]udge returned the children home, the Agency[,]
      with much forethought and I would presume by [o]rder of the
      [j]udge[,] agreed, [and] came to the conclusion based on perhaps
      [Child’s] therapist that it was better for [Child] to be separated
      from his siblings than maintained in the same foster home. And
      when I read about [Child’s] behavior and then I saw [Child] in the
      foster home[] that he was in, that seemed to support that that
      recommendation was a good one. So what I’m saying is
      [Child] is different than his siblings. His needs are greatly
      different.     Given the extensive trauma and suicidal
      thoughts, [] his parenting needs are far greater than any
      of those three children.

N.T. Termination Hearing, 2/2/21, at 272-73 (emphasis added).

      Ray testified that he rendered his opinion as to Mother’s parental

incapacity within a reasonable degree of psychological certainty. Id. at 221.

He concluded that his opinion was based on the fact that Mother exercised



                                    - 15 -
J-A28014-21



poor judgment even while sober, that he did not anticipate her judgment to

improve as the length of her sobriety increased, and that termination was, in

his opinion, in Child’s best interest. Id. at 275-76.11 Ray also clarified that

his evaluation and opinion was as of April 28, 2020. Id. at 267.

       Darlene Griffith, family counselor at FICS also testified. FICS, referred

by the Agency, began providing services to Mother in March 2018.            FICS

offered Mother counseling, parent education, lifestyle checks, supervised

visits, drug screens, transportation, and pill counts. N.T. Termination Hearing,

3/10/21, at 296-98.          Griffith testified that FICS services stressed the

importance of safety plans, consistency and routine, setting expectations and

follow-through, as well as modeling how to calm Child when he was in a

“heightened state.” Id. at 305. Even after [Child] stated Father sexually and

physically abused him and his belief that Mother knew about it, Mother

maintained contact with Father until August 2019.         Id. at 300, 369.    In

addition to her concerns about Mother’s poor decision-making and lack of


____________________________________________


11 In his psychological evaluation, Ray noted Mother’s various arrests and
incarcerations from 2008 through 2017, and he stated what he found
“particularly concerning is that a number of these charges, . . . occurred during
the periods of time when she was clean and sober.” Psychological Evaluation,
4/28/20, at 11. Noting that this illustrated Mother’s lack of judgment, Ray
stated, “While the confinement in February of 2017 occurred during the period
of time she was utilizing drugs, the one in 2014 did not. . . . These instances
of disregard for the rules of authority are examples of a decided lack of
boundaries which suggest characterological impairment[,] which impacts
one’s parenting and protective capacity.” Id. Significantly, Ray also stated:
“The contrast between [Mother’s] progress and concerns is what has
made this case so complex.” Id. at 23 (emphasis added).

                                          - 16 -
J-A28014-21



protective capacity, Griffith testified that Mother was dishonest with her with

respect to her contact with Father and domestic abuse issues. Id.

      Griffith did state that Mother has been successfully discharged from

counseling, from Clear Concepts, and from Project Point of Light. She stated

Mother has maintained employment since March 2019 and “overall[] she has

made some significant progress.” Id. at 317.        However, she testified that

“even though [Mother] has made progress in her personal life and has

remained sober for over [] two years now, she has not made the therapeutic

progress that she would need in order to keep [Child] safe.” Id. at 319.

      Griffith also testified that she observed Child with his foster family:

      [Child] is [] doing very well. I have monthly contact with him.
      Any time I talk to him he seems very calm and happy. He refers
      to [foster parents] as mom and dad and the other child in the
      home as his brother, and he has stated that he feels safe there.
      . . . I do know that they are an adoptive resource for [Child].

Id. at 331-32.

      Ruth Ann Kanagy, the coordinator for Single Parent Family Ministry,

testified on behalf of Mother. Kanagy testified that her background included

administration and leadership, school superintendent, and working in

children’s ministry.   Id. at 383.   She stated she meets with families and

provides emotional and spiritual support, as well as financial help. Id. at 384.

Kanagy testified that she met with Mother at least monthly, that Mother

attends the Single Mom Support Group, and Child’s siblings attend church at

Locust Grove. Id. at 385-87. Kanagy stated that Mother was active in the



                                     - 17 -
J-A28014-21



support groups, had the benefit of community support, and was always

receptive to her suggestions and advice. Id. at 388-39.

      Finally, the court heard testimony from Mother. Mother stated that she

lived with her mother and Child’s three siblings, and that “if there is a trigger

that I could possibly be to [Child], I believe that that is to the old environment,

to the old situation.” Id. at 393-95. Mother testified that her life has changed

significantly since 2017, when Child was removed from her care, but did state

that she “was pulled over for driving without [a] license [] a month ago.” Id.

at 396.

      Mother also testified to steps she has taken to address domestic

violence–obtaining a PFA, obtaining services from the Mifflin County Abuse

Network, putting the children into support groups at Locust Grove, changing

the locks and putting alarms on the doors, creating a safety plan for the

children, and having neighbor support in the event Father would come to the

house. Id. at 398-403. She also testified that part of the plan precludes any

communication with Father. Finally, Mother testified that in addition to her

spiritual support and guidance, she changed her lifestyle, eliminated negative

people from her life, completed counseling for substance abuse and sexual

abuse, attended parenting classes, and obtained full-time employment. Id.

at 404-05, 431.

      With respect to Child’s allegations of sexual abuse by Father, Mother

stated:




                                      - 18 -
J-A28014-21


      I have believed for quite some time that that is true. I have had
      conversations with my children. The details that they told me as
      child[ren] of their age would [not] know those details if it was not
      true. In the beginning, yes, I did struggle with whether or not
      they were telling the truth because it was back and forth so much,
      and I didn’t know what to believe. Even though I wasn’t sure,
      when [Child] came to me and said those things, I knew it didn’t
      matter what I was dealing with, what I was struggling with, I knew
      that I had to get them out of there. Kids don’t just say those
      things. Whether I was struggling with it or not, I knew it was not
      a safe environment.

Id. at 407-08.   Mother also testified that for the two years that she was

allowed visits with Child, he “made it clear that he wants to come home[,]”

and then after visits were suspended, “it seemed like now this last year of not

being able to see me everything has changed.” Id. at 418.

      We agree with the trial court that this a complex case.         It is also

extremely troubling.    Despite struggling at the start, Mother has made

remarkable progress in her plan objectivies. She attended and successfully

completed various counseling and parenting classes, explained how she

applied what she had learned, obtained full-time employment and suitable

housing, created safety plans, and sought out and continues to engage with a

community that provides spiritual and emotional support. Nonetheless, at the

time Mother’s visits were suspended, Child had already been in placement for

over twenty-four months.     On June 4, 2020, when Mother had notice of

Agency’s petition for termination, Child had been in placement for 30 months.

We cannot require the Agency “to extend services beyond what our legislature

has deemed a reasonable time after state intervention or require Herculean

efforts[.] . . . Nor, in the interests of the children, should we.”” In re J.T.,

                                     - 19 -
J-A28014-21



817 A.2d 505, 509 (Pa. Super. 2003).            This Court has acknowledged the

following:

        [T]he application of [subs]ection (a)(8) may seem harsh when the
        parent has begun to make progress toward resolving the problems
        that had led to removal of [his/]her children. [However b]y
        allowing for termination when the conditions that led to removal
        continue to exist after a year, the statute implicitly recognizes that
        a child’s life cannot be held in abeyance while the parent is unable
        to perform the actions necessary to assume parenting
        responsibilities. This Court cannot and will not subordinate
        indefinitely a child’s need for permanence and stability to a
        parent’s claims of progress and hope for the future.

In re J.F.M., 71 A.3d 989, 997 (Pa. Super. 2013), quoting In re I.J., 972

A.2d 5, 11-12 (Pa. Super. 2009).         Furthermore, termination under section

2511(a)(8) does not require of evaluation of Mother’s willingness or ability to

remedy the conditions that initially caused placement. In re Z.P., supra at

1118.

        Here, the Agency satisfied the threshold requirement of section

2511(a)(8), which mandates that Child be removed from Mother for at least

twelve months. Next, the record reveals that the condition that led to Child’s

removal from Mother’s care in December 2017, Mother's inability to provide

her son a safe and secure environment, continued to exist, and that

terminating Mother's parental rights would best serve Child’s needs and

welfare. 23 Pa.C.S.A. § 2511(a)(8).

        The court found credible Dr. Hennessy’s testimony, as well as that of

Ray and caseworkers Patkalitsky and Griffith, that “Child’s trauma and

extensive triggers linked to Mother’s care continue to exist[,]” and that despite

                                       - 20 -
J-A28014-21



Mother’s attempts to remedy the issues, “the trauma continues to exist” and

Child “is still not safe in Mother’s care[.]” Trial Court Opinion, supra at 17.

The testimony of record supports the court’s decision to terminate Mother’s

parental rights based on Mother’s inability to consistently demonstrate the

judgment and parental capacity necessary to ensure this particular Child’s

physical and emotional safety. See In re A.S., 11 A.3d 473, 477 (Pa. Super.

2010) (as ultimate trier of fact, trial court is empowered to make all

determinations of credibility, resolve conflicts in evidence, and believe all,

part, or none of evidence presented). The evidence also demonstrates that

termination of Mother parental rights would best serve Child’s needs and

welfare.   23 Pa.C.S.A. § 2511(a)(8).         Although Mother’s progress is

commendable, at all times Child’s best interests and permanency takes

precedence.

      Our Supreme Court has instructed that this Court should defer to the

trial court where a case is a “close call.”   See In re R.J.T., 9 A.3d 1179,

1190 (Pa. 2010). The Court has stated:

      As we discussed in R.J.T., there are clear reasons for applying an
      abuse of discretion standard of review in these cases. We
      observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold
      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. Therefore, even where
      the facts could support an opposite result, as is often the case in
      dependency and termination cases, an appellate court must resist
      the urge to second guess the trial court and impose its own
      credibility determinations and judgment; instead we must defer
      to the trial judges so long as the factual findings are supported by


                                     - 21 -
J-A28014-21


      the record and the court’s legal conclusions are not the result of
      an error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826–27 (Pa. 2012) (citations omitted).

As often stated, an abuse of discretion does not result merely because the

reviewing court might have reached a different conclusion. Samuel–Bassett

v. Kia Motors America, Inc., 34 A.3d 1, 51 (Pa. 2011); Christianson v.

Ely, 838 A.2d 630, 634 (Pa. 2003). “Instead, a decision may be reversed for

an abuse of discretion only upon demonstration of manifest unreasonableness,

partiality, prejudice, bias, or ill-will.” Id.

      Upon thorough review, we conclude Judge Gingrich’s finding that the

Agency established grounds for termination of Mother’s parental rights

pursuant to section 2511(a)(8) is supported in the record.         Likewise, we

conclude that the record evidence supports the Judge Gingrich’s decision that

terminating Mother’s parental rights would serve the developmental, physical,

and emotional needs and welfare of Child pursuant to section 2511(b). As

this Court has explained, “[s]ection 2511(b) does not explicitly require a

bonding analysis and the term ‘bond’ is not defined in the Adoption Act. Case

law, however, provides that analysis of the emotional bond, if any, between

parent and child is a factor to be considered” as part of our analysis. In re

K.K.R.-S., 958 A.2d 529, 533 (Pa. Super. 2008). “While a parent’s emotional

bond with his or her child is a major aspect of the [section] 2511(b) best[-

]interest analysis, it is nonetheless only one of many factors to be considered

by the [trial] court when determining what is in the best interest of the child.”



                                        - 22 -
J-A28014-21



In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citing K.K.R.-S., 958 A.2d

at 533-36).

      In addition to a bond examination, the trial court can equally
      emphasize the safety needs of the child, and should also
      consider the intangibles, such as the love, comfort, security, and
      stability the child might have with the foster parent. Additionally,
      this Court stated that the trial court should consider the
      importance of continuity of relationships and whether any existing
      parent-child bond can be severed without detrimental effects on
      the child.

In re C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (emphasis added,

original brackets omitted); see also In re J.N.M., 177 A.3d 937, 943-44 (Pa.

Super. 2018) (stating that, in performing best-interest analysis pursuant to

section 2511(b), trial court should consider parent-child bond, if any exists,

safety needs of the child, intangibles, such as love, comfort, security, and

stability child may have with current caregiver, and importance of continuing

any relationship child may have with caregiver).

      Here, the court clearly emphasized Child’s safety and security in light of

his challenging mental health issues. The record supports the court’s finding

that Child suffered exacerbation of symptoms, including violent and self-

harming behaviors, both before and after visits with Mother, that Child is safe,

calm, stable, happy, and flourishing in is foster home, and that his foster

parents wish to adopt him. Judge Gingrich made clear his acknowledgement

of Mother’s love for Child and her exceptional work in changing her life, but

found Mother was unable to address Child’s severe mental health concerns

and that his “mental condition appears to be more stable in his foster home,

                                     - 23 -
J-A28014-21



than in the care of Mother.” Trial Court Opinion, supra at 18.   Additionally,

the record overwhelmingly supports the court’s determination that Child’s

bond with Mother “is not a safe, secure bond, but rather a trauma bond[,]”

and that terminating that bond would best serve Child’s developmental,

physical, and emotional needs and welfare.      Id.    Herein, the trial court

concluded that severing the parental bond and freeing Child for adoption was

in Child’s best interest because the parental bond that nurtures safety,

security, and permanency exists between Child and his foster parents, and

not with Mother. Our review of the certified record confirms the trial court's

conclusion.

      We find no abuse of discretion. S.P., supra. Accordingly, we affirm the

order pursuant to 23 Pa.C.S.A. § 2511(a)(8) and (b).

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                                    - 24 -